Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Fourth Fiscal Quarter and Fiscal Year 2016 Results SAN JOSE, Calif.—February 13, 2017—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its fourth fiscal quarter and fiscal year ended December 31, 2016. Total revenues for the fourth fiscal quarter of 2016 totaled $28.4 million, up 4% from $27.3 million for the third fiscal quarter of 2016 and up 18% when compared to total revenues of $24.1 million for the fourth fiscal quarter of 2015. Design-to-silicon-yield solutions revenue for the fourth fiscal quarter of 2016 totaled $19.5 million, up 5% from $18.6 million for the third fiscal quarter of 2016 and up 36% when compared to Design-to-silicon-yield solutions revenue of $14.3 million for the fourth fiscal quarter of 2015 . Gainshare performance incentives revenue for the fourth fiscal quarter of 2016 totaled $9.0 million, up 3% from $8.7 million for the third fiscal quarter of 2016 and down 8% from $9.8 million for the fourth fiscal quarter of 2015. Total revenues for the fiscal year ended December 31, 2016, totaled $107.5 million, up 10% when compared with total revenues of $98.0 million for the fiscal year ended December 31, 2015. Design-to-silicon-yield solutions revenues for the fiscal year ended December 31, 2016, totaled $77.2 million, up 21% when compared with Design-to-silicon-yield solutions revenues of $63.8 million for the fiscal year ended December 31, 2015. Gainshare performance incentives revenues for the fiscal year ended December 31, 2016, totaled $30.3 million, down 11% when compared with Gainshare performance incentives revenues of $34.1 million for the fiscal year ended December 31, 2015. On a GAAP basis, net income for the fourth fiscal quarter of 2016 was $2.9 million, or $0.09 per basic and diluted share, compared to $2.0 million, or $0.06 per basic and diluted share, for the third fiscal quarter of 2016, and compared to $2.8 million, or $0.09 per basic and diluted share, for the fourth fiscal quarter of 2015. Net income for the fiscal year ended December 31, 2016, was $9.1 million, or $0.29 per basic and $0.28 per diluted share, compared to net income of $12.4 million, or $0.39 per basic and diluted share, for the fiscal year ended December 31, 2015 . Cash and cash equivalents were $116.8 million at December 31, 2016, compared to $126.2 million at December 31, 2015. Non-GAAP net income for the fourth fiscal quarter of 2016 was $5.6 million, or $0.17 per diluted share, compared to $5
